Citation Nr: 1410610	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, variously diagnosed.

2.  Entitlement to an initial rating higher than 10 percent for emphysema and pulmonary nodes.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to October 1982.  He had a second period of active duty from January 1983 to April 1984 from which he was separated with an other than honorable discharge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a raring decision in January 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for a psychiatric disorder, the Veteran was separated from his second period of service with an other than honorable discharge.  An initial determination by the RO has not been made on whether the character of discharge for the second period of service is a bar to VA benefits.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the VCAA notice applies to veteran status.  To ensure due process, further development is needed. 

On the claim for increase for emphysema, on VA examination in December 2011, the examination included pulmonary function testing.  In July 2012, after the Veteran expressed disagreement with the initial rating, the Veteran was again examined, but the examination did not include pulmonary function testing.  




In April 2013, the Veteran testified that his pulmonary disability had worsened since he was last examined by VA.  As the evidence of record is insufficient to rate the disability, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the question of veteran status for the second period of service from January 1983 to April 1984.  Then make a formal character of discharge determination as to whether the "other than honorable" discharge for the Veteran's second period of service from January 1983 to April 1984 represents a bar to VA benefits based upon that period of service. 

2.  Afford the Veteran a VA examination to determine the current level of severity of emphysema. 

The examination must include pulmonary function testing.  The test should include readings for FEV-1, FEV-1/FVC and DLCO (SB).  If DLCO is not done, the VA examiner must explain why the test would not be useful or valid in this case.  If there is a disparity between the results of the different PFTs such that the evaluation would differ depending on which test result is used, the VA examiner must state which finding or findings most accurately reflect the level of disability.  

3. After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


